DETAILED ACTION
Claims 1 through 23 originally filed 30 October 2017. By preliminary amendment, claims 1, 3 through 6, 8, 9, 13, 16, 18, and 19 are amended and claims 14, 15, and 17 are cancelled. By amendment received 13 November 2018; claims 1 and 18 are amended and claim 24 is added. By amendment received 17 June 2019; claim 1 is amended. By amendment received 8 November 2019; claims 1 and 18 are amended. By amendment received 4 June 2020; claims 1 and 18 are amended. By amendment received 19 January 2021; claims 1 and 18 are amended. Claims 1 through 13, 16, and 18 through 24 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

    PNG
    media_image1.png
    388
    863
    media_image1.png
    Greyscale

Claim 1 sets forth the requirement "each grating section including: multiple diffraction gratings, comprising: a first diffraction grating having a first set of periods, each separated from one another by a first spacing; and a second diffraction grating having a second set of periods, each separated from one another by a second spacing". The "first diffraction grating" and the "second diffraction grating" of this requirement are each understood as requiring a corresponding first and second set of periods as set forth by example in Examiner Markup of FIG. 2B. Each period in the claimed sets of periods is interpreted to mean some element of the diffraction grating which is periodic in nature such as a single ridge of the first diffraction grating. The requirement "each separated from one another by a… spacing" is interpreted as describing the nature of the periods within each corresponding set of periods by indicating that there is a space between each ridge. By this interpretation, the claimed first diffraction grating corresponds to the noted first diffraction grating in the Examiner's Markup which includes a first set of periods composed of four ridges and the four ridges are each separated from one another by three spacings such that the ridges and spacings create a diffraction grating. The claimed second diffraction grating is interpreted in a similar manner. In keeping with this interpretation, it is understood that each claimed diffraction grating has multiple spacings within the respective diffraction grating but there is no claim requirement relating to how the first and second diffraction gratings are spaced apart from one another such as by spacing 262. Put another way, it is the examiner's interpretation of this claim requirement that element 262 of Figure 2B of the original disclosure is not claimed.

Claim 18 sets forth requirements similar to claim 1 above. The similar requirements of claim 18 are interpreted in the same manner as set forth above regarding claim 1.

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

Applicant argues that the combination of Mori (US Patent 7,620,078), Ishimura (US Patent 5,341,391), and Parker et al. (Parker, GB Pub. 2 380 058) does not render claims 1 and 18 obvious on the basis that there is no mention of spacings between the periods of the diffraction gratings. This argument is not persuasive.
A diffraction grating is composed of periodic features that are defined by a spacing between these features as shown in Figure 5 of Mori by element 14a. This element is composed of several ridges which are separated from one another by a defined spacing which establishes the wavelength of the grating. Such spacings are integral and necessary to the function of the diffraction grating due to the fact that a diffraction grating operates on the basis of a periodic change in refractive index which can only be accomplished by segments of one refractive index that are spaced apart from one another by segments of another refractive index. In this manner, it is understood that the gratings of Mori are each composed of a set of periods in which the periods are each separated from one another by a defined spacing.
It is recognized that the diffraction grating sections of Mori are not shown as separated into first and second diffraction gratings as required by the claims. However, the diffraction grating sections 23 and 25 of Figure 3 of Parker are shown to include multiple phase reversals which delineate the diffraction grating segments as each including multiple diffraction gratings within each section. This understanding of sections 23 and 25 of Parker is evidenced by Figure 1 and the corresponding description in the abstract of Reid et al. (Reid, US Patent 6,345,135) which is the US filing of the patent disclosure indicated in lines 12 through 24 of page 12 of Parker as 
Since both Mori and Parker teach the use of diffraction gratings which necessarily include sets of periods with each of the periods separated by spacings and since Parker teaches the use of diffraction grating sections broken into first and second diffraction gratings, it is determined that the combined teachings of Mori and Parker read on this feature of claims 1 an 18. As such, this argument is not persuasive.

As such, all claims are addressed as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 13, 16, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent 7,620,078) in view of Ishimura (US Patent 5,341,391) and further in view of Parker et al. (Parker, GB Pub. 2 380 058) as evidenced by Reid et al. (Reid, US Patent 6,345,135). 

Regarding claim 1, Mori discloses, "A plurality of sections" (col. 13, lines 34-40 and Fig. 5, pts. E, F, and G).  "[The plurality of sections including] two or more grating sections" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b).  "A reflection spectrum comprising a plurality of peaks with a wavelength spacing" (col. 13, lines 41-43 and Fig. 5, pts. 14a and 14b, where it is inherent to the nature of diffraction gratings to exhibit a plurality of peaks separated by a wavelength spacing).  "One or more tuning sections" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  "An optical gain region" (col. 13, lines 44-47 and Fig. 5, pt. 12).  "The first electrode coupled to a first source configured to provide a first driving current to the optical gain region" (col. 14, lines 29-32 and Fig. 5, pts. 17, 18, and 21A, where the heater connected to electrode 18 by wire 21A operates as a current source to the laser).  "One or more second electrodes" (col. 14, lines 10-18 and Fig. 5, pts. 14a, 14b, 20a1, 20a2, 20b1, and 20b2, where heating elements 20A and 20B are understood to be connected via terminals 20a1, 20a2, 20b1, and 20b2 with these terminals understood to be electrodes for the heating elements).  "Each second electrode disposed on at least one of the one or more tuning sections" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20a1, 20a2, 20b1, and 20b2, where heating elements 20A and 20B are understood to be connected via terminals 20a1, 20a2, 20b1, and 20b2 with these terminals understood to be electrodes for the heating elements).  "Wherein the one or more second electrodes are disposed in a section different from the two or more grating sections" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14a, 14b, 20A, 20a1, 20a2, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segments 20A and 20B above the grating with terminals 20a1, 20a2, 20b1, and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "Wherein two of the two or more grating sections are 
The combination of Mori and Ishimura does not disclose, "[The grating sections] mitigate mode hopping."  "Each grating section including a multiple diffraction gratings."  "[The multiple diffraction gratings comprising] a first diffraction grating having a first set of periods, each separated from one another by a first spacing."  "[The multiple diffraction gratings comprising] a second diffraction grating having a second set of periods, each separated from one another by a second spacing."  "[The one or more second electrodes are] coupled to a second source separate from the first source."  "[The second current source] configured to provide a second driving current to the one or more tuning sections to control properties of the at least one of the one or more grating sections."  "The first electrode is independently controllable from the one or more second electrodes such that a change of one is independent from a change of the other."  Parker discloses, "[The grating sections] mitigate mode hopping" (pg. 12, lines 12-24 and Fig. 3, pts. 23, 24, 25, and 26).  "Each grating section including a multiple diffraction gratings" (Fig. 3, pts. 23 and 25, where 

Regarding claim 2, Mori does not disclose, "A trench located at least partially between the first electrode and at least one of the one or more second electrodes."  Ishimura discloses, "A trench located at least partially between the first electrode and at least one of the one or more second electrodes" (col. 7, lines 2-20 and Fig. 2, pts. 4, 5, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Ishimura for the reasons provided above regarding claim 1.  

Regarding claim 3, Mori discloses, "An injection of a current into the at least one of the one or more second electrodes generates heat" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  Mori does not disclose, "Wherein the trench is associated with at least one of the one or more second electrodes."  Ishimura discloses, "Wherein the trench is associated with at least one of the one or more second electrodes" (col. 7, lines 2-20 and Fig. 2, pts. 4, 5, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Ishimura for the reasons provided above regarding claim 1.  

Regarding claim 4, Mori discloses, "Wherein the two or more grating sections include a first grating section and a second grating section" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b).  
The combination of Mori and Ishimura does not disclose, "Wherein the wavelength spacing of the first grating section is different from the wavelength spacing of the second grating section."  Parker discloses, "Wherein the wavelength spacing of the first grating section is different from the F and λR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 5, Mori discloses, "A first region located between the first grating section and the second grating section" (col. 13, lines 34-40 and Fig. 5, pts. F).  "Wherein the first region excludes diffraction gratings" (col. 13, lines 34-40 and Fig. 5, pts. F).  

Regarding claim 6, Mori discloses, "Wherein the first region includes a phase section" (col. 13, lines 34-40 and Fig. 5, pts. F).  
The combination of Mori and Ishimura does not disclose, "The laser further comprising a third electrode disposed proximate to the phase section."  Parker discloses, "The laser further comprising a third electrode disposed proximate to the phase section" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 7, Mori discloses, "Wherein an area of the first grating section is different from an area of the second grating section" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b, where gratings 14a and 14b are in different areas).  

Regarding claim 8, the combination of Mori, Ishimura, and Parker does not disclose, "A second trench different from the trench and associated with a different one of the two or more grating sections."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional trenches associated with each heating electrode so as to allow these electrodes to be intimately contacted with the device while also providing some separation from the driving electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, the combination of Mori, Ishimura, and Parker does not disclose, "At least one of a sampled grating (SG) Distributed Bragg Reflector (DBR), phase-reversal grating DBR, superstructure grating (SSG) DBR, and binary superposition grating (BSG) DBR."  The examiner takes Official Notice of the fact that it was known in the art to operate the tuning elements of SGDBR and SSGDBR lasers via thermal tuning so as to control the reflection spectrum of the tuning elements. It would have been obvious to one of ordinary skill in the art before the time of invention to configure the DBR laser to include at least one of the noted DBR elements, since it was known in the art that inclusion of those elements allows the implementation of the laser in a manner that provides improved tuning control.

Regarding claim 10, the combination of Mori and Ishimura does not disclose, "Wherein the laser includes an optical cavity reflectance spectrum comprising a single peak within an active region gain spectrum of the laser."  "[The peak] formed by reflectance peaks from the two or more grating sections that overlap at least partially."  "Wherein the plurality of output peaks excludes an 

Regarding claim 11, Mori discloses, "Wherein each of the one or more tuning sections is a heater or a phase section" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  

Regarding claim 12, Mori discloses, "Wherein a length of the first electrode is substantially equal to a length of the laser" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  "Wherein the length of the laser is along a direction of light propagation in the optical gain region" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  

Regarding claim 13, Mori discloses, "Wherein the laser is included in a device" (col. 2, lines 28-32).  "The device further comprises one or more electrical sources" (col. 14, lines 29-32 and Fig. 5, pt. 2).  "Each source coupled to one of the one or more second electrodes" (col. 14, lines 29-32 and Fig. 5, pts. 2, 20a1, 20a2, 20b1, and 20b2).  "A controller coupled to the one or more sources" (col. 14, lines 56-60, where it is inherent that the external power source must include or be controlled by a controller to exhibit the required tuning control).  "[The controller] configured 

Regarding claim 16, the combination of Mori and Ishimura does not disclose, "Wherein the laser is capable of continuous tuning within a single channel."  "Wherein the single channel corresponds to a range of wavelengths."  Parker discloses, "Wherein the laser is capable of continuous tuning within a single channel" (pg. 12, lines 15-20).  "Wherein the single channel corresponds to a range of wavelengths" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 24, Mori discloses, "Wherein two or more grating sections are first portions of the optical gain region [which] are located in first sections" (col. 13, lines 41-58, Fig. 3, pt. 10, Fig. 5, pts. 12, 14a, 14b, and 18, where the first section corresponds to the ridge in which the active region is present).  "A second portion of the optical gain region are located in a second section" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14a, 14b, 20A, 20a1, 20a2, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segments 20A and 20B above the grating with terminals 20a1, 20a2, 20b1, and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "The first sections separate from the second section" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, .  

Claims 18 through 23 rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Parker as evidenced by Reid.

Regarding claim 18, Mori discloses, "A first tuning element" (col. 14, lines 37-44 and Fig. 5, pts. 14a and 20A).  "A second tuning element" (col. 14, lines 37-44 and Fig. 5, pts. 14b and 20B).  "Two or more grating sections" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b).  "The method comprising applying a first waveform to a first electrode of the first tuning element to control a first reflectance spectrum" (col. 14, lines 37-44 and Fig. 5, pts. 2, 14a, and 20A).  "Wherein the first electrode is disposed in a section different from the two or more grating sections" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14b, 20A, 20a1, and 20a2, where it is understood that the heater of Figure 5 has heating segment 20A above the grating with terminals 20a1 and 20a2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "The first electrode is coupled to a first source configured to provide a first driving current to the first tuning element" (col. 14, lines 29-32 and Fig. 5, pts. 17, 18, and 21A, where the heater connected to electrode 18 by wire 21A operates as a current source to the laser).  "Applying a second waveform to a second electrode of the second tuning 

Regarding claim 19, Mori does not disclose, "Wherein the third waveform excludes reflectance peaks due to optical reflections at an interface or a boundary between sections of the laser."  Parker discloses, "Wherein the third waveform excludes reflectance peaks due to optical reflections at an interface or a boundary between sections of the laser" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 20, Mori discloses, "Wherein at least two of the first, second, third waveforms are modulated simultaneously" (col. 13, lines 41-58 and Fig. 5, pts. 12, 14a, 14b, and 18).  

Regarding claim 21, Mori does not disclose, "Wherein all of the first, second, third waveforms are modulated to achieve continuous tuning."  Parker discloses, "Wherein all of the first, second, third waveforms are modulated to achieve continuous tuning" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Parker for the reasons provided above regarding claim 18.  

Regarding claim 22, Mori discloses, "Wherein applying the third waveform includes uniform distribution along a length of the laser" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  

Regarding claim 23, Mori does not disclose, "Wherein the laser further comprises a third tuning element."  "The method further comprising applying a fourth waveform to the third tuning element to control an optical path length of a cavity of the laser."  Parker discloses, "Wherein the laser further comprises a third tuning element" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  "The method further comprising applying a fourth waveform to the third tuning element to control an optical path length of a cavity of the laser" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crowder (US Pub. 2002/0075918) is cited for showing a DBR style laser employing sampled gratings that include a space between grating segments.
Sarlet et al. (Sarlet, US Pub. 2004/0174915) is cited for showing a DBR laser employing sampled gratings with the gratings on either side of the active region employing slightly different modulation periods to achieve a Vernier tuning effect.
Diffily et al. (Diffily, US Pub. 2006/0153253) is cited for teaching a sampled grating DBR while also teaching multiple combinations of current for the front and back mirrors to achieve different operational states.
Fujii (US Pub. 2007/0036188) is cited for teaching a DBR laser employing sampled gratings in which segments of the grating are individually addressed by thermal tuning elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828